Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/24/2021.
The argument the there are other features that are in common between the device and the method however were not discussed. The feature in question are effectively inherent an will be present in a device having the address common feature.  As shown below in the following art rejection, the cited reference discloses previously addressed common feature and naturally is on of many pixels and has the light detecting region below the micro lens.   Clearly the claimed structural feature is not novel between the device and method, as such there is a clear lack of unity between the device and method.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (2015/0109501).

Regarding claim 1, Sekine et al. disclose a solid-state imaging device comprising: 
a pixel unit P in which a plurality of pixels each having a light detection unit are arranged (Fig. 2); 
a micro lens 40 formed on a light incident surface side of the light detection unit for each of the pixels (Fig. 2); and 
a light-shielding unit 50 that is formed around the micro lens 40 and shields light, wherein the micro lens is formed inside an opening part provided in the light-shielding part (Fig. 2).

    PNG
    media_image1.png
    548
    450
    media_image1.png
    Greyscale

Regarding claim 2, Sekine et al. disclose a solid-state imaging device according to claim 1, wherein the opening part has a circular shape, and the micro lens is a spherical lens that is circular when seen from the light incident surface side and has a uniform curvature in a two-dimensional direction (Fig. 2).
Regarding claim 4, Sekine et al. disclose a solid-state imaging device according to claim 1, wherein the opening part is provided so that the micro lens is arranged at even intervals in a matrix direction when seen from the light incident surface side (Figs. 1A-2).



Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20160211294 A1).

Regarding claim 1, Lin et al. disclose a solid-state imaging device comprising: 
a pixel unit P in which a plurality of pixels each having a light detection unit are arranged (Fig. 2); 
a micro lens 115-1 & 113R formed on a light incident surface side of the light detection unit for each of the pixels (Fig. 2); and 
a light-shielding unit 109 that is formed around the micro lens 115-1 & 113R and shields light, wherein the micro lens is formed inside an opening part provided in the light-shielding part (Fig. 2).


    PNG
    media_image2.png
    321
    453
    media_image2.png
    Greyscale


Regarding claim 3, Lin et al. disclose a solid-state imaging device according to claim 2, wherein the opening part has a polygonal shape, and the micro lens is a lens having a polygonal shape when seen from the light incident surface side (Fig. 6).

Regarding claim 4, Lin et al. disclose a solid-state imaging device according to claim 1, wherein the opening part is provided so that the micro lens is arranged at even intervals in a matrix direction when seen from the light incident surface side (Figs. 2-6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. and Lin et al. in view of Tayanaka (US 20150236066 A1).

Regarding claim 5, both Sekine et al. and Lin et al. independently disclose a solid-state imaging device according to claim 1.  Lin and Sekine are applied independently for the teaching the claimed plan view shape of the micro lens claimed, as Sekine teach circular while Lin teaches a polygon shape.  Both shapes are known, used and understood as conventional options in the art, thus either Lin or Sekine may modify each other with regards to generic shape of the common components of a pixel micro lens located in between light shielding structures.  
The two references are however silent upon wherein the opening part is provided so that the micro lens is periodically arranged with an interval thereof narrowed when seen from the light incident surface side.  Both Sekine and Lin demonstrate pixels of substantially the same size, thus not clearly teaching the limitation.

For a generic teaching the general structure having pixels having micro lenses approximately between light shielding structures and having different sized pixels see 

    PNG
    media_image3.png
    381
    650
    media_image3.png
    Greyscale

	As demonstrated in Tayanaka Fig. 26,  a pixel region may be made larger and smaller to incorporate larger photo diode detecting areas, multiple photodiode detecting areas, or even different region to detect different wavelengths.

	In view of Tayanaka it would be obvious to one or ordinary skill in the art to modify either Lin or Sekine to modify the spacing of the shielding structures defining pixels such that the opening part is provided so that the micro lens is periodically .

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  (US 20160301890 A1).

Regarding claim 6, Sekine et al. and Lin et al. in view of Tayanaka disclose a solid-state imaging device according to claim 2, however are silent upon wherein the light detection unit is an avalanche photodiode (APD) or a single photon avalanche photodiode (SPAD).  While this limition does naturally impart some structural understanding, merely selecting a specific type of photodiode is merely a function of desired operation and performance. For support see Yamazaki et al. which teaches a analogous pixel structure and arrangement to as claimed and all of the applied references.  Paragraph 142 of Yamazki however further teaches  “[a]ny of a variety of elements can be used as the photoelectric conversion element PD”  including the “avalanche” variety for higher sensitivity. 
As such it would be a obvious choice/expectation with reasonable anticipated success to simply chose a desired photodiode to incorporate into a pixel by one or ordinary skill in the art at the time of the invention, as the types of diodes were known and used in the analogous devices as claimed.

Regarding claim 7, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  disclose a solid-state imaging device according to claim 2, wherein the light detection unit is a photodiode (PD) (See regarding claim 6 – note: all reference applied teach this limitation).

Regarding claim 8, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  disclose a solid-state imaging device according to claim 7, wherein the pixel is an R pixel, a G pixel, or a B pixel (Lin, Fig. 2).

Regarding claim 9, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al. disclose a solid-state imaging device according to claim 8, wherein the opening part includes a first opening part having a prescribed diameter and a second opening part that is provided in a region other than a region in which the first opening part is provided and has a diameter smaller than the diameter of the first opening part, a first micro lens formed inside the first opening part is formed with respect to the R pixel, the G pixel, or the B pixel, and the second micro lens formed inside the second opening part is formed with respect to an IR pixel (Tayanaka Fig. 26).


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al. (US 20050205954 A1

Regarding claim 10, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  disclose a solid-state imaging device according to claim 1, wherein the light-shielding part is made of metal and used as route wiring on the light incident surface side of the light detection unit (Sekine ¶23).



Regarding claim 11, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al. disclose a solid-state imaging device according to claim 1, wherein a reflection preventing film is formed on an upper part of the light-shielding part.

Regarding claim 12, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al disclose a solid-state imaging device according to claim 1, wherein the light-shielding part is made of metal or an insulating film (All applied references teach the materials.).

Regarding claim 13, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al disclose a distance measurement device comprising: a pixel unit in which a plurality of pixels each having a light detection unit are arranged; a micro lens formed on a light incident surface side of the light detection unit for each of the pixels; and a light-shielding unit that is formed around the micro lens (see regarding claim 1 – Both Sekine and Lin independently teach the device as clamed.)  Note the limitation of the preamble where the device is for distance measurements is merely a statement of intended use and does not provide any structural distinction from the cited and applied references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/8/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822